DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is an optical element transfer structure comprising:
a transfer medium having a first surface that has a textured surface and a second surface, and
an optical element having a first side disposed on at least a portion of the first surface of the transfer medium, wherein the optical element includes an optical layer, and wherein the first side of the optical element has a textured surface.

Shirai (US 2011/0123754), Free (US 2015/0202834), Bonk (US 6127026) and Abrams (US 2014/0106139) teach providing a transfer medium having a first surface that has a textured surface and a second surface; and disposing an optical element onto the first surface of the transfer medium, wherein the optical element has a first side and a second side. The references do not teach that the first side of the optical element is disposed on the first surface of the transfer medium, resulting in a textured surface on the first side of the optical element. It would not have been obvious to combine the optical element with a textured surfaces as this would decrease the optical qualities of the transfer medium thus rendering an inferior product. The textured surface results in scattering, refraction or reflection of different wavelengths of light thus creating new colors would were not available without the use of the textured surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/           Examiner, Art Unit 1748          
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748